[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The motions to dismiss filed by the respondents having been heard, the court hereby enters the following order: Because the challenges to the petition for discovery are addressed to its legal sufficiency, the respondents' motions to dismiss are more properly treated as motions to strike. Gurliacci v. Mayer,218 Conn. 531, 544-45, 590 A.2d 914 (1991); see also Nestor v.Traveler's Indemnity Co., 41 Conn. App. 625, 677A.2d 475 (1996) and McCutcheon  Burr, Inc. v. Berman, 218 Conn. 512, 527,590 A.2d 438 (1991). Treating them as such, the motions to strike are granted. Further, although in accordance with Practice Book §10-44, the petitioner may file a substitute pleading, the court notes that such an effort will likely prove unavailing because of the fundamental deficiencies in the original petition. See Bergerv. Cuomo, 230 Conn. 1, 5-8, 644 A.2d 333
(1994). See also Poletti v. Clifford, 146 Conn. 252, 258150 A.2d 207 (1959).
PECK. J.